1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney                                          JS-6
3    Chief, Tax Division
     NAJAH J. SHARIFF (Cal. Bar No. 201216)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-2534
           Facsimile: (213) 894-0115
7          E-mail: najah.shariff@usdoj.gov
8    Attorneys for Defendant
     United States of America
9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                       WESTERN DIVISION
12
     TICOR TITLE COMPANY OF                           Case No. 2:18-cv-03999-FMO-PLA
13   CALIFORNIA, a California
     Corporation                                      ORDER DISMISSING THE UNITED
14                                                    STATES AND REMANDING CASE TO
                 Plaintiff,
15                                                    STATE COURT
                        v.
16
     LINA MINKOVITCH, an individual;
17   YAN MINKOVITCH, an individual;
     UNITED STATES OF AMERICA; and
18   DOES 1-25, inclusive,
19               Defendant[s].
20
           Pursuant to the Notice of Resolution of Federal Issues and Request to Remand
21
     Case Back to State Court, it is ordered that:
22
           1.     The United States of America is dismissed as a party in this action.
23
           2.     The case is REMANDED to the Superior Court of the State of California
24
     for the County of Los Angeles.
25
           3. Any pending motion is denied as moot.
26
27         DATED: May 22 , 2019                              /s/

28                                           HONORABLE FERNANDO M. OLGUIN
                                             UNITED STATES DISTRICT JUDGE
                                                 1
